         Case 2:18-cv-00390-MVL-JVM Document 17 Filed 06/05/20 Page 1 of 2




                                                                                               SEALED


                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                         *       CIVIL NO. 18-00390
EX REL. TONY CRAWFORD
                                                 *       SECTION “S” (1)
v.
                                                 *       JUDGE LEMMON
LOGISTICARE SOLUTIONS, LLC
AND SOUTHEASTRANS, INC.                          *       MAGISTRATE MEERVELD

                                                 *       FILED IN CAMERA UNDER SEAL

*        *       *       *       *       *       *


                                                ORDER

         The United States having declined to intervene in this action pursuant to the False Claims

Act, 31 U.S.C. § 3730(b)(4)(B), the Court rules as follows:

         IT IS ORDERED that,

         1. the complaint be unsealed and served upon the defendant by the relator;

         2. all other contents of the Court's file in this action remain under seal and not be made

public or served upon the defendant, except for this Order and The Government's Notice of

Election to Decline Intervention, which the relator will serve upon the defendant only after

service of the complaint;

         3. the seal be lifted as to all other matters occurring in this action after the date of this

Order;

         4. the parties shall serve all pleadings and motions filed in this action, including

supporting memoranda, upon the United States, as provided for in 31 U.S.C. § 3730(c)(3). The
       Case 2:18-cv-00390-MVL-JVM Document 17 Filed 06/05/20 Page 2 of 2




United States may order any deposition transcripts and is entitled to intervene in this action, for

good cause, at any time;

       5. the parties shall serve all notices of appeal upon the United States;

       6. all orders of this Court shall be sent to the United States; and that

       7. should the relator or the defendant propose that this action be dismissed, settled, or

otherwise discontinued, the Court will solicit the written consent of the United States before

ruling or granting its approval.

       IT IS SO ORDERED.


               5th



                             June 2020.
       This _____ day of ___________,



                                              __________________________________
                                              HON. MARY ANN VIAL LEMMON
                                              UNITED STATES DISTRICT JUDGE




                                                 2
